OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04804 The Elite Group of Mutual Funds (Exact name of registrant as specified in charter) 1325 4th Avenue, Suite 1744Seattle, Washington (Address of principal executive offices) (Zip code) Richard S. McCormick McCormick Capital Management1325 4th Avenue, Suite 1744Seattle, WA 98101 (Name and address of agent for service) Registrant's telephone number, including area code:(206) 624-5863 Date of fiscal year end:September 30, 2011 Date of reporting period: March 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE ELITE GROUP OF MUTUAL FUNDS SEMI-ANNUAL REPORT FINANCIAL STATEMENTS (Unaudited) MARCH 31, 2011 PORTFOLIO OF INVESTMENTS The Elite Growth & Income Fund March 31, 2011 (unaudited) Shares Market Value Common Stock 96.5% Basic Industries 16.6% Cameco Corp. (a) $ Eldorado Gold Corp Newmont Mining Corp(b) Seabridge Gold Inc.* (b) SPDR Gold Trust* Total Basic Industries Business Services 9.6% Mastercard Inc. Cl-A (b) Microsoft Corp Visa Inc Cl A Total Business Services Consumer Goods & Services 9.3% Apple Inc.* McDonald's Corp Research In Motion Ltd* (b) Skechers USA Inc Cl A* (b) Tupperware Brands Corp. Total Consumer Goods & Services Energy 17.2% Anadarko Petroleum Corp(a) BP PLC ADR Clean Energy Fuels Corp* (a)(b) Encana Corp. Petrohawk Energy Corp* Total Energy Financial 13.6% Hartford Finl. Service Grp. Inc. JPMorgan Chase & Co Lincoln National Corp SeaBright Holdings Inc Total Insurance Health Care Goods & Services 24.9% Abbott Laboratories Inc. Agenus Inc.* (b) Dendreon Corp* (a) Medco Health Solutions Inc* Medicis Pharmaceutical Corp Merck & Co Inc Total Health Care Goods & Services Miscellaneous 5.3% iPath S&P * (b) iPath S&P * Total Utility Total Value of Common Stock $ (Cost $ 39,372,996) Shares Market Value Short-Term Investments 23.6% Institutional Money Mkt Trust 0.35%(c)(d) $ PNC Bank Money Market 0.05%(d) Total Value Of Short-Term Investments (Cost $10,671,900) Total Investments in Securities (Cost $ 50,044,896) % Liabilities in excess of other assets -20.1 % ) Net Assets % $ At March 31, 2011, unrealized appreciation of securities, including written options, for Federal Income Tax purposes based on cost of $ 49,433,252, is as follows: Gross Unrealized appreciation $ Gross Unrealized depreciation ) Net unrealized appreciation $ Schedule of Call Options Written Contracts March 31, 2011 Anadarko Petroleum Corp 1/21/12$85 $ ) Cameco Corp. 9/17/11$35 ) Clean Energy Fuels Corp 1/21/12$15 ) Dendreon Corp 1/21/12$35 ) Total Call Options Written - 1.7% $ ) (Premiums received $ 611,644) (Note 3) * Non-income producing (a) All or a portion of the security is pledged as collateral for options written (b) All or a portion of this security was on loan at March 31, 2011.The value of securities on loan at March 31, 2011 was $7,626,256. (c) This security was purchased with cash collateral received for securities on loan at March 31, 2011. (d) Represents 7 day effective yield as of March 31, 2011. See Notes to Financial Statements 1 PORTFOLIO OF INVESTMENTS The Elite Income Fund March 31, 2011 (unaudited) Bonds 88.9 % Par Value U.S. Government/Agencies Notes and Bonds 18.5% Maturity Coupon Market Value H.U.D. (Housing Urban Development) 08/01/11 % $ Tennessee Valley Authority 05/23/12 % Fannie Mae 07/30/12 % U.S. Treasury Note 07/31/12 % U.S. Treasury Note 10/31/12 % Tennessee Valley Authority 08/01/13 % PEFCO 08/15/13 % PEFCO 10/15/14 % U.S. Treasury Note 03/31/15 % Fannie Mae 02/25/18 % Tennessee Valley Authority 07/15/20 % Fannie Mae 03/01/22 % U.S. Treasury Bond 08/15/23 % U.S. Treasury Note Inflation Protected Security 01/15/25 % U.S. Treasury Bond 02/15/26 % U.S. Treasury Bond 11/15/28 % Fannie Mae 10/25/32 % Total U.S. Government/Agencies Notes and Bonds Securitized /Asset Backed Bonds 13.1% Province of Manitoba 02/15/12 % BMW Vehicle Lease Trust 03/15/12 % CNH Equipment Trust 11/15/12 % AEP Texas Central Transition 07/01/13 % Mercedes Benz Auto Rec. Trust 01/15/14 % CARAT (2007-3) 03/17/14 % Province of Ontario 02/05/15 % Massachusetts RRB Special Purpose Trust 03/15/15 % Province of Nova Scotia 07/21/15 % GNMA (552372) 02/15/17 % FPL Recovery Funding LLC 08/01/17 % GNMA (577742) 09/15/17 % Freddie Mac (2962 YE) 09/15/18 % GNMA (605079) 03/15/19 % FHLMC Pool 11/01/25 % Freddie Mac (FHR 1963 Z) 01/15/27 % Fannie Mae (633012) 02/01/32 % Fannie Mae (2002-93 A1) 03/25/32 % GNMA (G2SF 3556) 05/20/34 % Total Securitized /Asset Backed Bonds Corporate Bonds Industrial - Basic 0.8% Barrick Gold Corp. 04/01/19 % Total Corporate Bonds Industrial - Basic Corporate Bonds Industrial - Capital Goods0.6% General Electric Co. 02/01/13 % Total Corporate Bonds Industrial - Capital Goods Corporate Bonds Industrial - Communications 4.0% Qwest Corp. 03/15/12 % Rogers Communications Inc 03/01/14 % Qwest Corp. 10/01/14 % Qwest Corp. 05/01/16 % GTE Corp. 04/15/18 % Frontier Communications Corp 03/15/19 % Total Corporate Bonds Industrial - Communications Corporate Bonds Industrial - Consumer Cyclical 2.6% Ford Motor Credit Co LLC 10/01/14 % Service Corp. Int. 04/01/16 % Pepsiamericas Inc. 05/15/17 % Service Corp. Int. 06/15/17 % Total Corporate Bonds Industrial - Consumer Cyclical Corporate Bonds Industrial - Consumer Non-Cyclical 8.2% Reynolds American Inc. (b) 06/15/11 % Reynolds American Inc. 06/01/13 % Domtar Corp. 06/01/17 % Altria Group Inc. 11/10/18 % Browning-Ferris Industries Inc 05/01/21 % Archer Daniels Midland Co 03/15/27 % Total Corporate Bonds Industrial - Consumer Non-Cyclical Corporate Bonds Industrial - Energy 4.9% Valero Logistics Co. 07/15/12 % El Paso Pipeline Partners 11/15/15 % NRG Energy Inc 02/01/16 % Anadarko Petroleum Corp 09/15/16 % Denbury Resources Inc 08/15/19 % NV Energy Inc. 11/15/20 % Total Corporate Bonds Industrial - Energy Corporate Bonds Industrial - Transportation 2.2% Kansas City South Railway 06/01/15 % BNSF Funding Trust (a) 12/15/55 % Total Corporate Bonds Industrial - Transportation See Notes to Financial Statements 2 PORTFOLIO OF INVESTMENTS The Elite Income Fund March 31, 2011 (unaudited) Par Value Corporate Bonds Industrial - Technology 3.2% Maturity Coupon Market Value Xerox Corp. 08/15/11 % $ Avnet Inc. 09/01/15 % Xerox Capital Trust 02/01/27 % Total Corporate Bonds Industrial - Technology Corporate Bonds Utilities - Electric 7.1% Oncor Electric Delivery Co. LLC 05/01/12 % Ameren Illinois Co 12/15/13 % Ameren Corp. 05/15/14 % Sempra Energy 06/01/16 % Centerpoint Energy Houston Electric LLC 07/01/23 % Total Corporate Bonds Utilities - Electric Corporate Bonds Utilities - Natural Gas 6.2% Kaneb Pipeline 06/01/13 % Energy Transfer Partners Co 07/01/13 % Enterprise Products Operating LLC 01/31/14 % TGT Pipeline LLC 06/01/18 % Enterprise Products Operating LLC (a) 08/01/66 % Total Corporate Bonds Utilities - Natural Gas Corporate Bonds Finance - Banking 7.8% State Street Corp. 04/30/12 % Household Finance Corp. 11/27/12 % Wachovia Corp. 08/01/13 % Zions Bancorp 09/23/14 % Citigroup Inc. 10/15/14 % Ford Credit Auto Owners Trust 11/15/14 % Bank of America Corp (b) 12/18/28 % Total Corporate Bonds Finance - Banking Corporate Bonds Finance - Misc. Finance4.1% John Deere Capital Corp 06/19/12 % InterAmerica Development Bank 10/22/12 % SLM Corp. 10/01/13 % AIG International Lease Fin. 12/15/20 % Total Corporate Bonds Finance - Misc. Finance Corporate Bonds Finance - Insurance 1.7% C.N.A. Financial Corp. 08/15/12 % Total Corporate Bonds Finance - Insurance Corporate Bonds Finance - REIT's 3.9% United Dominion Realty Inc 01/15/15 % Senior Housing Properties Trust 01/15/16 % Biomed Realty LP 04/15/16 % BRE Properties Inc 03/15/17 % Digital Realty Trust LP 03/15/21 % Total Corporate Bonds Finance - REIT's Total Value of Bonds (Cost $19,368,565) Shares Common Stock 4.8% Abbott Laboratories Inc BP PLC ADR Citigroup Capital Preferred (a) Merck & Co Inc Total Common Stock (Cost $1,087,454) Short Term Investments 4.1% U.S. Treasury Bill 0.270% Due 12/15/2011 U.S. Treasury Bill 0.300% Due 02/09/2012 PNC Bank Money Market 0.050% (c) Total Short Term Investments (Cost $914,234) Total Investments (Cost $21,370,253) 97.8% Other Assets Less Liabilities 2.2% NET ASSETS 100.0% $ At March 31, 2011, unrealized appreciation of securities for Federal Income Tax purposes based on tax cost of $21,370,253 is: Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ (a) Variable rate security; Interst rate shown is the rate in effect as of March 31, 2011. (b) Security is a fixed-to-floating coupon bond.The coupon shown is the fixed coupon in effect at March 31, 2011.The fixed coupon will convert to a floating coupon at a predetermined date.At that date the coupon increases to LIBOR plus a predetermined margin. (c) Represents 7 day effective yield as of March 31, 2011. See Notes to Financial Statements 3 THE ELITE GROUP OF MUTUAL FUNDS STATEMENTS OF ASSETS AND LIABILITIES March 31, 2011 (Unaudited) The Elite Growth & The Elite Income Fund Income Fund ASSETS Investments in securities, at value (Cost $50,044,896 and $21,370,253, respectively) (Notes 2A and 3) $ $ Receivables Interest Dividends Fund shares sold — Securities sold Interest from Securities Lending 12 Other assets Total Assets LIABILITIES Payable upon return of securities on loan — Call Options written, at value (Proceeds $611,644 and $0 respectively) — Payables: Investment management fees Fund shares redeemed Securities purchased Distributions — Total Liabilities NET ASSETS The Elite Growth & Income Fund – Applicable to 2,858,763 shares outstanding no par value, unlimited number of shares of beneficial interest $ The Elite Income Fund – Applicable to 2,129,133 shares outstanding no par value, unlimited number of shares of beneficial interest $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE (net assets / shares outstanding) $ $ At March 31, 2011, the components of net assets were as follows: Paid-in capital $ $ Undistributed net investment income\(loss) ) ) Accumulated net realized gain\(loss) on investments ) Net unrealized appreciation of investments Net unrealized depreciation of options written ) — Net Assets $ $ See Notes to Financial Statements. 4 THE ELITE GROUP OF MUTUAL FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2011 (Unaudited) The Elite Growth & The Elite Income Fund Income Fund Investment Income Income: Interest $ $ Dividends (net of foreign tax withheld of $2,502 and $0, respectively) Securities lending Total Income Expenses: Investment management fee Transfer agent fees Custodian fees Audit fees Trustee fees and expenses Recordkeeping services Shareholder reports Registration fees and other CCO expense Legal fees Insurance Total Expenses Net Investment Income (Loss) ) Realized and Unrealized Gain/(Loss) on Investment Securities and Options Contracts Net realized gain/(loss): Investment securities Expired and closed covered call options written (Note 3) ) — Net realized gain on investment securities and option contracts Net increase/decrease in unrealized appreciation/depreciation: Investment securities ) Option contracts written ) — Net change in unrealized appreciation/depreciation of investments and options ) Net realized and unrealized gain\(loss) on investment securities and option contracts ) Net increase in net assets resulting from operations $ $ See Notes to Financial Statements. 5 THE ELITE GROWTH & INCOME FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended March 31, 2011 September (Unaudited) 30, 2010 Operations Net investment income\(loss) $ ) $ Net realized gain on investment securities and options contracts Net change in unrealized appreciation/depreciation of investment securities and option contracts ) Net increase in net assets resulting from operations Distributions to Shareholders Distributions from net investment income ($0.00 and $0.17 per share, respectively) — ) Return of Capital Distributions ($0.00 and $0.02 per share, respectively) — ) Capital Share Transactions Decrease in net assets resulting from capital share transactions (a) ) ) Total increase\decrease in net assets ) Net Assets Beginning of period End of period (Including undistributed (distributions in excess of) net investment Income/loss of $(126,560) and $(14,070) respectively) $ $ (a) Transactions in capital stock were as follows: Six Months Ended March 31, 2011 Year Ended (Unaudited) September 30, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net decrease ) $ ) ) $ ) See Notes to Financial Statements. 6 THE ELITE INCOME FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended March 31, 2011 September (Unaudited) 30, 2010 Operations Net investment income $ $ Net realized gain on investment securities Net change in unrealized appreciation\depreciation of investment securities ) Net increase in net assets resulting from operations Distributions to Shareholders Distributions from net investment income ($0.33 and $0.38 per share, respectively) ) ) Distribution from net realized gains on investment transactions ($0.00 and $0.04 per share respectively) — ) Capital Share Transactions Change in net assets resulting from capital share transactions (a) Total increase in net assets Net Assets Beginning of period End of period (Including undistributed (distributions in excess of) net investment Income/loss of $(212,093) and $163,240, respectively) $ $ (a)Transactions in capital stock were as follows: Six Months Ended March 31, 2011 Year Ended (Unaudited) September 30, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ See Notes to Financial Statements. 7 THE ELITE GROWTH & INCOME FUND FINANCIAL HIGHLIGHTS For a Share Outstanding Throughout Each Period Six Months Ended March 31, 2011 Year Ended September 30, (Unaudited) Net asset value, beginning of period $ Income (loss) from investment operations Net investment income (loss) ) ) Net gain (loss) on securities (both realized and unrealized) ) Total from investment operations ) Less Distributions Dividends from net investment income — ) Distribution from net realized gains — ) ) Distribution from return of capital — ) — — ) — Total distributions — ) Net asset value, end of period $ Total Return 10.86% 0.71% 8.64% (28.52% ) 21.03% 5.40% Ratios / Supplemental Data Net asset value, end of period (in 000’s) $ Ratio of expenses to average net assets 1.54% 1.56% 1.79% 1.42% 1.35% 1.39% Ratio of net investment income (loss) to average net assets (0.51% 0.10% 1.54% 0.79% (0.16% ) 0.57% Portfolio Turnover 84.53% 239.54% 233.44% 277.14% 213.35% 188.52% annualized See Notes to Financial Statements. 8 THE ELITE INCOME FUND FINANCIAL HIGHLIGHTS For a Share Outstanding Throughout Each Period Six Months Ended March 31, 2011 Year Ended September 30, (Unaudited) Net asset value, beginning of period $ Income (loss) from investment operations Net investment income Net gain (loss) on securities (both realized and unrealized) ) ) )** ) Total from investment operations ) Less Distributions Dividends from net investment income ) Distributions from net realized gains — ) — Total distributions ) Net asset value, end of period $ Total Return 0.24% 8.74% 16.53% (0.90% ) 4.48% 3.87% Ratios / Supplemental Data Net asset value, end of period (in 000’s) $ Ratio of expenses to average net assets 1.30% 1.33% 1.56%
